UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson Road, Watkinsville, Georgia30677 (Address of principal executive offices)(Zip code) Jennifer T. Welsh, Esq. ALPS Fund Services, Inc., 1290 Broadway, Suite 1100, Denver, CO80203 (Name and address of agent for service) Registrant's telephone number, including area code: (706) 583-5207 Date of fiscal year end: May 31, 2014 Date of reporting period: February 28, 2014 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Stadion Managed Fund Schedule of Investments February 28, 2014 (Unaudited) EXCHANGE-TRADED FUNDS - 98.63% Shares Value First Trust NASDAQ-100® Equal Weighted Index Fund $ Guggenheim S&P 500® Pure Growth ETF Health Care Select Sector SPDR® Fund iShares® Russell 2000® Index Fund iShares® U.S. Real Estate ETF SPDR® S&P 500® ETF Trust SPDR® S&P MidCap 400® ETF Trust Technology Select Sector SPDR® Fund Utilities Select Sector SPDR® Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $539,994,896) MONEY MARKET FUNDS - 0.50% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $2,762,976) Total Investments, at Value - 99.13% (Cost $542,757,872) Other Assets in Excess of Liabilities - 0.87% Net Assets - 100.00% $ See Notes to Quarterly Schedule of Investments Stadion Core Advantage Fund Schedule of Investments February 28, 2014 (Unaudited) EXCHANGE-TRADED FUNDS - 98.35% Shares Value First Trust NASDAQ-100® Equal Weighted Index Fund $ First Trust U.S. IPO Index Fund Guggenheim® S&P 500® Equal Weight ETF iShares® Europe ETF iShares® Mortgage Real Estate Capped ETF iShares® Russell 1000® Value Index Fund iShares® S&P 100® Index Fund Market Vectors® Gold Miners ETF PowerShares® S&P 500® High Beta Port ETF SPDR® S&P 500® ETF Trust TOTAL EXCHANGE-TRADED FUNDS (Cost $52,341,794) MONEY MARKET FUNDS - 1.69% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $968,796) Total Investments, at Value - 100.04% (Cost $53,310,590) Liabilities in Excess of Other Assets - (0.04)% ) Net Assets - 100.00% $ See Notes to Quarterly Schedule of Investments Stadion OlympusFund™ Schedule of Investments February 28, 2014 (Unaudited) EXCHANGE-TRADED FUNDS - 93.42% Shares Value First Trust Europe AlphaDEX® Fund $ Global X SuperDividend® ETF iShares® MSCI Australia ETF iShares® MSCI EAFE Index Fund iShares® MSCI New Zealand Capped ETF iShares® MSCI Pacific ex Japan ETF iShares® MSCI Philippines ETF iShares® S&P Global 100® Index Fund Vanguard FTSE Europe ETF WisdomTree® Europe SmallCap Dividend Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $23,989,311) MONEY MARKET FUNDS - 24.37% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $6,467,591) Total Investments, at Value - 117.79% (Cost $30,456,902) Liabilities in Excess of Other Assets - (17.79)% ) Net Assets - 100.00% $ See Notes to Quarterly Schedule of Investments Stadion Trilogy Fund™ Schedule of Investments February 28, 2014 (Unaudited) COMMON STOCKS - 49.52% Shares Value Consumer Discretionary - 5.07% Distributors - 1.33% Genuine Parts Co.(a) $ Hotels Restaurants & Leisure - 1.20% McDonald's Corp.(a) Leisure Equipment & Products - 1.29% Polaris Industries, Inc.(a) Media - 1.25% Time Warner, Inc. Consumer Staples - 8.66% Food & Staples Retailing - 2.47% Costco Wholesale Corp.(a) Sysco Corp.(a) Food Products - 3.72% General Mills, Inc.(a) Kellogg Co.(a) McCormick & Co. Inc. - Non-Voting Shares(a) Household Products - 1.21% Procter & Gamble Co.(a) Tobacco - 1.26% Reynolds American, Inc. Energy - 2.44% Oil Gas & Consumable Fuels - 2.44% Chevron Corp.(a) ConocoPhillips(a) Financials - 6.19% Banks - 1.23% US Bancorp Capital Markets - 1.21% Eaton Vance Corp.(a) Commercial Banks - 1.29% Commerce Bancshares, Inc.(a) COMMON STOCKS - 49.52% (continued) Shares Value Financials - 6.19% (continued) Insurance - 2.46% Aflac, Inc.(a) $ Brown & Brown, Inc.(a) Health Care - 3.80% Health Care Equipment & Supplies - 1.28% Abbott Laboratories(a) Pharmaceuticals - 2.52% Johnson & Johnson(a) Merck & Co. Inc. Industrials - 8.66% Aerospace & Defense - 2.54% Lockheed Martin Corp.(a) United Technologies Corp.(a) Commercial Services & Supplies - 1.18% Waste Management, Inc.(a) Electrical Equipment - 1.20% Emerson Electric Co.(a) Machinery - 1.26% Illinois Tool Works, Inc.(a) Road & Rail - 1.18% Norfolk Southern Corp.(a) Trading Companies & Distributors - 1.30% WW Grainger, Inc.(a) Information Technology - 3.74% Communications Equipment - 1.29% Harris Corp.(a) IT Services - 1.22% Automatic Data Processing, Inc. Software - 1.23% Microsoft Corp.(a) Materials - 3.75% Chemicals - 2.50% Ecolab, Inc.(a) Sigma-Aldrich Corp.(a) COMMON STOCKS - 49.52% (continued) Shares Value Materials - 3.75% (continued) Containers & Packaging - 1.25% AptarGroup, Inc.(a) $ Telecommunication - 1.16% Diversified Telecommunication - 1.16% AT&T, Inc.(a) Utilities - 6.05% Electric Utilities - 3.62% Entergy Corp.(a) Northeast Utilities(a) Southern Co.(a) Gas Utilities - 1.20% National Fuel Gas Co.(a) Multi-Utilities - 1.23% Dominion Resources, Inc. TOTAL COMMON STOCKS (Cost $63,527,890) EXCHANGE-TRADED FUNDS - 48.43% Shares Value iShares® Barclays® 1-3 Year Credit Bond Fund(a) $ iShares® Barclays® Intermediate Credit Bond Fund(a) iShares® Barclays® MBS Bond Fund(a) iShares® Floating Rate Note Fund iShares® iBoxx® $ High Yield Corporate Bond Fund PowerShares® Senior Loan Portfolio ProShares® Short VIX Short-Term Futures ETF(a)(b) TOTAL EXCHANGE-TRADED FUNDS (Cost $72,105,261) PURCHASED OPTION CONTRACTS - 2.31% Expiration Date Strike Price Contracts Value Call Option Contracts - 0.34% iShares® 7-10 Year Treasury Bond ETF 06/21/2014 $ $ S&P 500® Index: 03/07/2014 90 03/14/2014 90 03/22/2014 90 03/31/2014 50 03/31/2014 03/31/2014 04/04/2014 90 04/11/2014 90 04/19/2014 90 Put Option Contracts - 1.97% iShares® 7-10 Year Treasury Bond ETF 06/21/2014 97 PURCHASED OPTION CONTRACTS - 2.31% (continued) Expiration Date Strike Price Contracts Value Put Option Contracts - 1.97% (continued) iShares® Intermediate Credit Bond ETF: 04/19/2014 $ $ 07/19/2014 iShares® MBS ETF 06/21/2014 ProShares® Short VIX Short-Term Futures ETF 03/22/2014 60 S&P 500® Index: 04/04/2014 90 04/11/2014 90 04/19/2014 90 06/21/2014 06/21/2014 12/20/2014 12/20/2014 06/19/2015 SPDR® S&P 500® ETF Trust: 12/20/2014 12/20/2014 06/19/2015 06/19/2015 TOTAL PURCHASED OPTION CONTRACTS (Cost $8,903,257) MONEY MARKET FUNDS - 5.28% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $7,954,112) Total Investments, at Value - 105.54% (Cost $152,490,520) Written Option Contracts -(5.59)% ) Other Assets in Excess of Liabilities - 0.05% Net Assets - 100.00% $ (a) All or portion of this security is held as collateral for written options. (b) Non-income producing security. WRITTEN OPTION CONTRACTS - 5.59% Expiration Date Strike Price Contracts Premiums Received Value Call Option Contracts - 4.54% iShares® 7-10 Year Treasury Bond ETF 06/21/2014 $ $ $ iShares® Intermediate Credit Bond ETF 07/19/2014 iShares® MBS ETF 06/21/2014 WRITTEN OPTION CONTRACTS - 5.59%(continued) Expiration Date Strike Price Contracts Premiums Received Value Call Option Contracts - 4.54%(continued) ProShares® Short VIX Short-Term Futures ETF 03/22/2014 $ 70 $ $ S&P 500® Index: 03/14/2014 45 03/22/2014 90 03/31/2014 90 04/04/2014 90 04/11/2014 90 04/19/2014 90 06/21/2014 20 12/20/2014 06/19/2015 20 09/19/2015 Put Option Contracts - 1.05% S&P 500® Index: 04/04/2014 90 04/11/2014 90 04/19/2014 90 06/21/2014 80 06/21/2014 06/21/2014 12/20/2014 06/19/2015 Total Written Option Contracts $ $ See Notes to Quarterly Schedule of Investments Stadion Tactical Income Fund Schedule of Investments February 28, 2014 (Unaudited) EXCHANGE-TRADED FUNDS - 99.14% Shares Value iShares® 3-7 Year Treasury Bond ETF $ iShares® 7-10 Year Treasury Bond ETF iShares® Barclays® Intermediate Credit Bond Fund(a) iShares® CMBS ETF iShares® iBoxx® $ High Yield Corporate Bond Fund iShares® iBoxx® $ Investment Grade Corporate Bond ETF iShares® U.S. Preferred Stock ETF Market Vectors® Intermediate Municipal ETF SPDR® Barclays® Convertible Securities ETF Vanguard Intermediate-Term Corporate Bond ETF Vanguard Total International Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $6,206,423) MONEY MARKET FUNDS - 2.63% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $166,596) Total Investments, at Value - 101.77% (Cost $6,373,019) Liabilities in Excess of Other Assets - (1.77)% ) Net Assets - 100.00% $ See Notes to Quarterly Schedule of Investments Stadion Market Opportunity Fund Schedule of Investments February 28, 2014 (Unaudited) EXCHANGE-TRADED FUNDS - 97.33% Shares Value iShares® Cohen & Steers REIT ETF $ iShares® Russell 2000® Growth ETF iShares® Russell Mid-Cap Growth ETF iShares® U.S. Aerospace & Defense ETF iShares® U.S. Preferred Stock ETF iShares® U.S. Real Estate ETF Powershares® QQQ Trust Series 1 Vanguard Growth ETF Vanguard Health Care ETF Vanguard Small-Cap Growth ETF Vanguard Utilities ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $39,470,068) MONEY MARKET FUNDS - 2.90% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $1,377,190) Total Investments, at Value - 100.23% (Cost $40,847,258) Liabilities in Excess of Other Assets - (0.23)% ) Net Assets - 100.00% $ See Notes to Quarterly Schedule of Investments STADION INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS February 28, 2014 (Unaudited) 1. ORGANIZATION Stadion Managed Fund (“Managed Fund”), Stadion Core Advantage Fund (“Core Advantage Fund”), Stadion Olympus Fund™ (“Olympus Fund”), Stadion Trilogy Fund™ (“Trilogy Fund”), Stadion Tactical Income Fund (“Tactical Income Fund”) and Stadion Market Opportunity Fund (“Market Opportunity Fund”) (each, a “Fund,” and collectively, the “Funds”) are each a diversified series of Stadion Investment Trust (the “Trust”), a Delaware Statutory Trust registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. Managed Fund commenced operations on June 30, 2003. The public offering of Class A shares, Class C shares and Class I shares commenced on September 15, 2006, October 1, 2009 and May 28, 2010, respectively. The investment objective of the Fund is to seek long-term capital appreciation, while maintaining a secondary emphasis on capital preservation. Core Advantage Fund commenced operations on January 27, 2004. The public offering of Class A shares, Class C shares and Class I shares commenced on September 15, 2006, October 1, 2009 and May 28, 2010, respectively. The investment objective of the Fund is to seek capital appreciation. Olympus Fund commenced operations on April 2, 2012. The public offering of Class A shares, Class C shares and Class I shares commenced on April 2, 2012. The investment objective of the Fund is to seek long-term capital appreciation, while maintaining a secondary emphasis on capital preservation. Trilogy Fund commenced operations on April 2, 2012. The public offering of Class A shares, Class C shares and Class I shares commenced on April 2, 2012. The investment objective of the Fund is total return, with an emphasis on lower risk and volatility than the U.S. equity markets. Tactical Income Fund commenced operations on December 31, 2012. The public offering of Class A shares and Class I shares commenced on December 31, 2012 and February 14, 2013 respectively. The investment objective of the Fund is to seek total return comprised of income and capital appreciation, while maintaining a secondary emphasis on capital preservation. Market Opportunity Fund’s predecessor fund, the ETF Market Opportunity Fund (the “Predecessor Fund”), is a successor to a previously operational fund which was a series of the Aviemore Funds, an Ohio business trust. The Predecessor Fund was organized into a series, Class I Shares of the Market Opportunity Fund effective as of the close of business on March 29, 2013. The Predecessor Fund commenced operations on May 3, 2004 and was the only series authorized by the Aviemore Funds. Class A and Class C shares were launched from the Market Opportunity Fund effective April 1, 2013. The Fund seeks long‐term capital appreciation. Each Fund, excluding the Tactical Income Fund, currently offers three classes of shares, Class A, Class C, and Class I.The Tactical Income Fund offers Class A and Class I shares. Class A shares (sold subject to a maximum front-end sales load equal to 5.75% of the offering price and a distribution and/or service fee of up to 0.25% of the average net assets attributable to Class A shares, are also sold subject to a 1% contingent deferred sales load on purchases at or above $1 million if redeemed within 18 months of purchase), Class C shares (subject to a distribution and/or service fee of up to 1.00% of the average daily net assets attributable to Class C shares and, effective October 1, 2012, sold subject to a 1% contingent deferred sales load if redeemed within one year of purchase) and Class I shares (sold without any sales loads and distribution and/ or service fees). Each class of shares represents an interest in the same assets of the Funds, has the same rights and is identical in all material respects except that (1) the classes bear differing levels of sales loads and distribution fees; (2) certain other class specific expenses will be borne solely by the class to which such expenses are attributable; (3) each class has exclusive voting rights with respect to matters relating to its own distribution arrangements; and (4) Class I shares require a higher minimum initial investment. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of the Funds’ significant accounting policies followed by the funds. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Security Valuation: The Funds’ investments in securities are carried at market value. Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of the time regular trading closes on the New York Stock Exchange (normally, 4:00 p.m. Eastern Time). Securities traded in the NASDAQ market are valued at the NASDAQ Official Closing Price. Other securities, including listed securities for which no sale was reported on that date, are valued at the most recent bid price. Options are valued at the mean of the last quoted bid and ask prices at the time of valuation, as reported on the option’s primary exchange. If no bid quotation is readily available at the time of valuation, the option shall be valued at the mean of the last quoted ask price and $0.00. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees (the “Trustees”) and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) an event occurs after the close of the exchange on which a portfolio security is principally traded that is likely to have changed the value of the portfolio security prior to the Funds’ net asset value calculations; (iii) the exchange on which the portfolio security is principally traded closes early; or (iv) trading of the portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculations. A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures. Open-end investment companies, including money market funds, are valued at the net asset value reported by such registered open-end investment companies. Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires certain disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of February 28, 2014 by security type: Managed Fund Valuation Inputs Investments in Securities at Value Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
